significant index number department of the treasury internal_revenue_service washington d c tax exempt and government entities feb tl ep ra al re dear this letter is to inform you that your date request for a ruling that the fund may continue to apply the amortization extension to plan years ending on or after the date on which they adopted an amendment to increase the benefit_accrual rate for employer a employees from of the standard rate to of that rate has been approved the trustees are requesting a ruling that a benefit increase for a group of the funds participants does not violate the restrictions under sec_412 of the internal_revenue_code code on plan amendments that increase liabilities while an amortization extension under code sec_431 is in place the taxpayer represented that the increase is reasonable and de_minimis and therefore the requirements of code sec_412 have been satisfied as a result the fund should be allowed to maintain its amortization extension even though the fund has been amended to increase benefits on date the trustees applied for an automatic amortization extension under sec_431 of the code this request was granted on date the fund is a taft-hartley multiemployer defined_benefit_plan the fund was originally established effective january as a result of the merger of two prior pension plans the fund has a january to december plan_year the trustees represent that the plan amendment is required to keep employer a in the fund and may assist in convincing employer b to join the fund sec_412 of the code provides for restrictions on plan amendments a in general --no amendment of a plan which increases the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any change in the rate at which benefits become nonforfeitable under the plan shall be adopted if a waiver under this subsection or an extension of time under sec_431 is in effect with respect to the plan or if a plan amendment described in subsection d which reduces the accrued_benefit of any participant has been made at any time in the preceding months months in the case of a multiemployer_plan amended in violation of the preceding sentence any such waiver or extension of time shall not apply to any plan_year ending on or after the date on which such amendment is adopted ifa plan is b exception --subparagraph a shall not apply to any plan amendment which-- i the secretary determines to be reasonable and which provides for only de_minimis increases in the liabilities of the plan ii only repeals an amendment described in subsection d or iii is required as a condition of qualification under part of subchapter_d of chapter in granting this approval we have considered only the reasonableness of the amendment and its impact on fund liabilities accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material - submitted with your request with respect to the fund’s request the benefit increase will encourage the big_number employees of employer a which represent of active employees to remain with the fund the benefit increase will also encourage the big_number employees of employer b to join the fund which would add additional contributing members the amendment increasing the benefit_accrual rate is reasonable the fund has maintained a funded ratio in excess of and has not been in endangered or seriously endangers status in the plan_year beginning date or the two prior plan years the benefit increase will increase fund liabilities by less than and is projected to lower the january funded ratio by less than the amendment increasing fund liabilities through an increase in the benefit_accrual rate is de_minimis this ruling letter is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling letter only applies to the specific request and no other issues with respect to the operation of the fund we have sent a copy of this letter to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this matter please contact id jat - sincerely yours david m ziegler manager employee_plans actuarial group
